 CARPENTERS LOCAL 25 (MOCON CORP.)Carpenters Union Local No. 25, United Brotherhoodof Carpenters & Joiners of America, AFL-CIO(Mocon Corporation, Emkay Development andHomecraft Drapery and Upholstery and TenaDe BordCarpenters Union Local No. 25, United Brotherhoodof Carpenters & Joiners of America, AFL-CIO(Homecraft Drapery and Upholstery Corpora-tion of California) and Felix LemusCarpenters Union Local No. 25, United Brotherhoodof Carpenters & Joiners of America, AFL-CIOand Andres J. GarciaCarpenters Union Local No. 25, United Brotherhoodof Carpenters & Joiners of America, AFL-CIO(E. B. Casillas Concrete Construction Company)and Augustine Rios and Wayne WestbrookLos Angeles County District Council of Carpenters,United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO (Steelform Contracting Co.)and Robert L. DaleCarpenters Union Local No. 2435, United Brother-hood of Carpenters & Joiners of America,AFL-CIO (Moran Construction Co.) and JamesE. EngenLos Angeles County District Council of Carpenters,United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO (Moran Construction) andJames E. Engen. Cases 31-CB-4744, 31-CB-4863, 31-CB-4864, 31-CB-4865, 31-CB-4920,31-CB-4930, 31-CB-4915, 31-CB-4973, and31-CB-497414 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 9 December 1983 Administrative Law JudgeClifford H. Anderson issued the attached decision.Carpenters Union Local No. 25, United Brother-hood of Carpenters & Joiners of America, AFL-CIO, filed exceptions and a supporting brief; LosAngeles County District Council of Carpenters,United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, and Carpenters Union LocalNo. 2435, United Brotherhood of Carpenters &Joiners of America, AFL-CIO, jointly filed excep-tions and a supporting brief; and the General Coun-sel filed a brief in support of the decision of thejudge.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has270 NLRB No. 110decided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, CarpentersUnion Local No. 25, United Brotherhood of Car-penters & Joiners of America, AFL-CIO, Los An-geles, California, Los Angeles County DistrictCouncil of Carpenters, United Brotherhood of Car-penters & Joiners of America, AFL-CIO, Los An-geles, California; and Carpenters Union Local No.2435, United Brotherhood of Carpenters & Joinersof America, AFL-CIO, Los Angeles, California,their officers, agents, and representatives, shall takethe action set forth in the Order.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge. Iheard the above-captioned cases in trial in Los Angeles,California, during 13 days in June, July, and August1983. The cases arose as follows. On August 30, 1982,Tena De Board, an individual, filed a charge docketed asCase 31-CB-4744 against Carpenters Union Local No.25, United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO (Respondent Local 25 or Local 25).On October 29, 1982, the Regional Director for Region31 of the National Labor Relations Board issued a com-plaint and notice of hearing regarding the charge. OnSeptember 16, 1982, Felix Lemus, an individual, filed acharge docketed as Case 31-CB-4863 against Respond-ent Local 25. On November 9, 1982, Luis Mazariego, anindividual, filed a charge docketed as Case 31-CB-4864against Respondent Local 25. On that same date AndresJ. Garcia, an individual, filed a charge docketed as Case31-CB-4865 against Respondent Local 25. On January18, 1983, Augustine Rios, an individual, filed a chargedocketed as Case 31-CB-4920 and, on January 26, 1983,amended that charge, against Respondent Local 25. OnJanuary 19, 1983, Wayne Westbrook, an individual, fileda charge docketed as Case 31-CB-4930 and, on February14, 1983, amended that charge, against Respondent Local25. On February 28, 1983, the Regional Director issuedan order consolidating cases, consolidated amended com-plaint and notice of hearing regarding the above sixcharges.On January 14, 1983, Robert L. Dale, an individual,filed a charge docketed as Case 31-CB-4915 against LosAngeles County District Council of Carpenters, United623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrotherhood of Carpenters and Joiners of America,AFL-CIO (Respondent District Council or the DistrictCouncil). On March 31, 1983, the Regional Directorissued an order consolidating cases, second consolidatedamended complaint and notice of hearing combining thischarge with those previously set for hearing. On Febru-ary 22, 1983, James E. Engen, an individual, filed acharge docketed as Case 31-CB-4973 against CarpentersUnion Local No. 2435, United Brotherhood of Carpen-ters & Joiners of America, AFL-CIO (Respondent Local2435 or Local 2435, and collectively with RespondentLocal 25 and Respondent District Council, Respond-ents). On that same day Engen filed a charge docketedas Case 31-CB-4974 against Respondent District Coun-cil. On April 29, 1983, the Regional Director issued anorder consolidating cases, third amended consolidatedcomplaint and order resetting hearing, consolidating allthe above-captioned cases for hearing.The consolidated amended complaint as furtheramended at the trial alleges violations of Section8(b)(l)(A) and (2) of the National Labor Relations Actby Respondents in the context of Respondents' operationof hiring hall referral services in the Los Angeles area.Each Respondent denies it has violated the Act.FINDINGS OF FACTAll parties were given full opportunity to participateat the hearing,' to introduce relevant evidence, to call,examine, and cross-examine witnesses, to argue orally,and to file posthearing briefs.On the entire record, with the specific limitation notedsupra, including the briefs of the General Counsel, Re-spondent Local 25, and a joint brief from RespondentLocal 2435 and Respondent District Council, and frommy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACT2I. JURISDICTIONMocon Construction (Mocon) is now, and has been atall times material herein, a corporation duly organizedunder and existing by virtue of the laws of the State ofOregon, with an office and place of business located inLos Angeles, California, where it is engaged in the con-struction of buildings and roads. Mocon, in the courseand conduct of its business operations, annually pur-chases and receives goods or services valued in excess of$50,000 directly from suppliers located within the Stateof California, which suppliers received such goods inI While no motion was ever made to me to sever the instant cases, theparties jointly moved and I agreed to hear the cases against RespondentLocal 25 separately from those against Respondent 2435 and RespondentDistrict Council. Thus the record is in this sense bifurcated and includesportions during which all Respondents were represented and other por-tions when only Local 25 or the remaining two Respondents, who wererepresented by a single counsel, were represented. Evidence adducedduring periods when only one Respondent counsel was present was bycommon consent offered only against the then represented Respondent(s)2 Where not otherwise noted, these findings are based on admissions inthe pleadings, stipulations of fact, or unchallenged documentary or testi-monial evidence.substantially the same form directly from outside theState of California.Homecraft Drapery and Upholstery Corporation (Ho-mecraft) is now, and has been at all times materialherein, a corporation duly organized under and existingby virtue of the laws of the State of New York, with anoffice and principal place of business located in Los An-geles, California, where it is engaged as a manufacturerand supplier of draperies and stretch wall materials.Homecraft, in the course and conduct of its business op-erations, annually purchases and receives goods or serv-ices valued in excess of $50,000 directly from supplierslocated outside the State of California and purchases andreceives goods or services valued in excess of $50,000from sellers or suppliers located within the State, whichsellers or suppliers received such goods in substantiallythe same form directly from outside the State.E. B. Casillas Concrete Construction Company (Casil-las) is now, and has been at all times material herein, asole proprietorship with office located in Montebello,California, and place of business located in Los Angeles,California, where it is engaged as a subcontractor in theconstruction industry. Casillas, in the course and conductof its business operations, annually purchases and re-ceives goods or services valued in excess of $50,000 fromsellers or suppliers located within the State of California,which sellers or suppliers receive such goods in substan-tially the same form directly from outside the State ofCalifornia.Associated General Contractors of California, Inc.(AGC) and Building Industry Association of SouthernCalifornia, Inc. (BIA) are now, and at all times materialherein have been, associations comprised of various em-ployers in the building and construction industry, andexist, in part, for the purposes of negotiating, executing,and administering collective-bargaining agreements onbehalf of their employer-members with various labor or-ganizations, including Respondents.Ceco Corporation (Ceco), Steelform Contracting Co.(Steelform), and Moran Construction (Moran) are now,and have been, at all times material herein, members ofthe AGC. Morley Construction Co. (Morley) and M. J.Brock & Sons (M. J. Brock) are now, and have been, atall times material herein, members of the BIA. By theterms of such membership, these employers have desig-nated AGC and BIA, respectively, as their exclusive col-lective-bargaining agent for the purpose of negotiating,executing, and administering multiemployer collective-bargaining agreements with the representatives of theiremployees, including Respondents, which agreementsbind AGC and BIA and their employer-members jointlyand severally. The employer-members of AGC and BIA,respectively, constitute an appropriate multiemployerunit for the purpose of collective bargaining. Annually,the employer-members of AGC and BIA, respectively,collectively purchase and receive goods valued in excessof $50,000 directly from outside the State of California.There is no dispute that the above-described entitiesand the annual volume of their commercial transactionsmeet the Board's current standards for asserting jurisdic-tion. A dispute arose however concerning the propriety624 CARPENTERS LOCAL 25 (MOCON CORP.)of asserting jurisdiction over the operations of TileLayers' and Terrazzo Workers' Local No. 18 (TileLayers Local 18) in its role as a contractor. There is nodispute that Tile Layers Local 18 is a labor organizationwithin the meaning of Section 2(5) of the Act operatingin the Los Angeles, California area, nor is there a disputethat it is chartered by and an integral part of a multistatelabor organization, the International Union of Bricklay-ers and Allied Craftsmen, which maintains a nationalheadquarters in Washington, D.C. Further there is nodispute that Tile Layer Local 18 collects and remits tothe Washington, D.C. headquarters dues and initiationfees in excess of $250,000 annually and per capita taxes inexcess of S60,000.Respondent Local 25 argues that, while these dollarfigures are sufficient for the Board to assert jurisdictionover the labor organization as an employer, see, e.g.,Carpenters Local 35, 264 NLRB 795 (1982), they shouldnot support asserting jurisdiction over the labor organi-zation as an owner-builder employing construction em-ployees. I find that, once the appropriate jurisdictionalstandards for a labor organization as an employer havebeen met, the Board assumes jurisdiction over the labororganization as an employer in all situations includingthose where the labor organization hires constructionemployees as an owner-builder. This is so despite the factthat Tile Layers Local 18's construction work, takenalone, has little commercial impact. I therefore reject Re-spondent Local 25's argument and find it appropriate toassert jurisdiction over Tile Layers Local 18 as an em-ployer herein.II. LABOR ORGANIZATION STATUSRespondents are, and each of them is, labor organiza-tions within the meaning of Section 2(5) of the Act.11. ALLEGED UNFAIR LABOR PRACTICESAs noted supra, this case was tried essentially in twoparts and the facts and allegations with respect to eachpart will be separately presented and analyzed. There ishowever a significant amount of background common toall the cases which may be most efficiently presented ini-tially with a separate discussion of the individual casesthereafter.A. General BackgroundThe United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO (the United Brotherhood) has vari-ous constituent locals throughout the United Stateswhich are subject to its governing constitution and laws.Respondent Local 25 and Respondent Local 2435 aretwo of such locals having jurisdiction in certain areas ofgreater Los Angeles, California. The various CarpentersLocals in Los Angeles County including Locals 25 and2435 are also members of Respondent District Council asrequired by the United Brotherhood's constitution andare subject to Respondent District Council's bylaws andtrade rules.District Councils and local unions of the United Broth-erhood enter into multiemployer collective-bargainingagreements from time to time. Respondents herein at rel-evant times have been bound to a multiemployer agree-ment covering portions of southern California includingLos Angeles County (the Master Labor Agreement orMLA). The MLA provided, inter alia, for the operationof an exclusive hiring hall for the dispatch of carpenteremployees. Article II contained the following provisions:204. In the employment of workmen for all workcovered by this Agreement in the territory abovedescribed, the following provisions subject to theconditions of Article II, Paragraph 201 of thisAgreement shall govern.204.1 The Local Unions shall establish and main-tain open and non-discriminatory employment listsfor the use of workmen desiring employment onwork covered by this Agreement and such work-men shall be entitled to use such lists free of charge.204.2 The Contractors shall first call upon theLocal Union having work and area jurisdiction forsuch men as they may from time to time need, andthe respective Local Union shall furnish to the Con-tractors the required number of qualified and com-petent workmen and skilled mechanics of the classi-fication needed by the Contractors strictly in ac-cordance with the provisions of this Article.204.3 It shall be the responsibility of the Contrac-tors, when ordering men, to give the Local Unionall of the pertinent information regarding the work-man's employment.204.4 The Local Union or District Council willdispatch in accordance with the request of the Con-tractor each such qualified and competent workmanfrom among those entered on said lists in numericalorder to the Contractor by the use of a written re-ferral in the following order of preference and theselection of workmen for referral to jobs shall be ona non-discriminatory basis. All referrals from theLocal Union or District Council must be in writing,on a standard form to be provided by the SouthernCalifornia Conference of Carpenters. The writtenreferral will contain the name of the Contractor, ad-dress of the jobsite, and the appropriate wage scaleand the required fringe benefit rates.204.4.1. Workmen specifically requested by namewho have been employed, laid off or terminated ascarpenters in the geographic area of the LocalUnion or District Council, as the case may be,within three years before such request by a request-ing individual employer, or a joint venture of whichone or more members is a former employer, nowdesiring to reemploy the same workmen, providedthey are available for employment. This provisionshall also apply to individual employers wishing torehire employees of a joint venture of which the in-dividual employer was a member. Requests must bemade on a standard form to be provided by theSouthern California Conference of Carpenters.204.4.2 Workmen who, within the five years im-mediately before the Contractor's order for men,have performed work of the type covered by thisAgreement in the geographic area of the Agree-ment, as defined in Article I, Paragraph 102 of this625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgreement, provided such workmen are availablefor employment. [Entire sentence sic.]204.4.3 It is agreed that in connection with thepreference outlined in subparagraph 204.4.2, above,up to 25 percent of the employees, excluding fore-men, employed to perform work covered by thisAgreement on any project may be employees desig-nated by the individual employer on a standardform to be provided by the Southern CaliforniaConference of Carpenters. In case of reduction inforce, foremen shall not replaced other employeeson the job, except that two foremen may be re-tained at all times.Respondent District Council adopted certain hiringhall rules procedures which were in effect at relevanttimes. Those procedures include the following:The following procedures are placed in effect atthe dispatching offices of all affiliated Local Unions,except Local Unions with country-wide jurisdiction,under the jurisdiction of the Los Angeles CountyDistrict Council of Carpenters.Dispatchers and other agents of a Local Unionare required to follow these procedures and have noauthority to change any of the procedures.CARPENTERS DISPATCHED BY REQUESTOF A CONTRACTOR1. A carpenter who is specifically requested byname by the contractor as authoried by the MasterLabor Agreement must be dispatched regardless ofhis position on the out-of-work list.2. The contractor may request specifically byname a carpenter who has been laid off or terminat-ed as a journeymen carpenter in the geographicarea of the Local Union or the Los Angeles CountyDistrict Council of Carpenters, within three (3)years before such a request by the contractor desir-ing to re-employ the same carpenter, provided thecarpenter is available for employment. The dis-patcher must dispatch such carpenters requestedunder this paragraph without any limitation as tothe number of requests by the contractor on theparticular job project.3. The contractor may request specifically byname a carpenter who within five (5) years immedi-ately preceding the contractor's request has per-formed work of a type covered by the MasterLabor Agreement in the geographic area of theMaster Labor Agreement provided the carpenter isavailable for employment. Regarding requests underthis section, the Master Labor Agreement allows re-quests up to 25% of the carpenters, excluding fore-men, who are employed, to perform work coveredby the Master Labor Agreement on a job project.4. A contractor must make a request in writingonly for a carpenter or carpenters on the form pro-vided by the Los Angeles County District Councilof Carpenters. In the event the written request ismade on the stationery of the contractor, then thedispatched carpenter or carpenters must provide theLocal Union within 24 hours the District Councilrequest form for purposes of maintaining records ofthe Local Union.5. The carpenter shall supply, if requested by thedispatcher, the information and papers necessary toshow his work experience regarding any request byname in order to satisfy the dispatcher that the car-penter has been employed by the contractor or con-tractors in order to be eligible to be dispatched byname. If any doubt exists of the carpenter's right tobe dispatched by a request, then the dispatcher maycall prior employers, the District Council of Car-penters, other Local Unions, the Trust Offices, ormay make any other prompt investigation to ascer-tain the needed facts.DISPATCHING OF APPRENTICES1. A properly certified apprentice may obtain hisown job in Los Angeles County at any time duringthe course of the apprentice's training period.2. The dispatcher must dispatch an aprentice re-gardless as to what position he holds on the out-of-work list and regardless as to which Local Unionthe apprentice may belong.3. In order to be dispatched, the apprentice musthave a written request from a contractor on the sta-tionery of the contractor signed by the superintend-ent or the authorized representative of the contrac-tor.GENERAL INFORMATION ANDREQUIREMENTS11. Each Local Union shall post on its bulletinboard and dispatching area these provisions relatingto the dispatching procedures.Respondent District Council's bylaws and rules con-tain the following:Working CardSection 14. A Local Union owing tax twomonths and the same not being paid by the fifteenthof the third month, such Local Union delegatesshall not have a vote or voice in the District Coun-cil. When a Local Union owes a sum equal to threemonths' tax to the District Council, their delegateswill not be entitled to a seat in that body nor shallthe members of the delinquent Local Union be enti-tled to the work card of the District Council.Section 24. The District Council shall have thepower to issue quarterly working cards to the LocalUnions for each member of the United Brotherhoodon the Local Unions' books. No member shall beentitled to receive a working card from a LocalUnion unless all his arrearages for dues, fines andassessments are paid in full.626 CARPENTERS LOCAL 25 (MOCON CORP.)RULE ONERegular Work Time and Overtime(a) SINGLE SHIFT:Eight (8) consecutive hours, exclusive of lunchperiods between 7 a.m. and 5 p.m. shall constitute aday's work.Forty (40) hours, Monday 7 a.m. through Friday5 p.m., shall constitute a week's work.(b) All time worked in excess of eight (8) consec-utive hours, exclusive of lunch period, or all timeworked in excess of forty (40) hours in any week,and all time worked before 7 a.m. and after 5 p.m.,and all work performed on Saturdays, and Holi-days, shall be paid at the overtime rate. Each car-penter must show proof of his overtime pay whenrequested to do so. Approval for deviation fromthis starting time may be given in accordance withthe provisions of the Master Labor Agreement.(c) Where more than one shift is worked intwenty-four (24) hours, no journeyman shall be per-mitted to work on more than one shift.(d) No work shall be performed on Saturdays,Sundays, and Legal Holidays, except in cases ofemergency, such as loss of life, destruction of prop-erty by flood or fire or where a ready-mix is to bedelivered at a specified time, or where a completiondate is involved, of where work is to be done in oc-cupied stores on weekends and Legal Holidays, orwhere substantial property loss would occur.For these exceptions a permit must be obtainedfrom the Secretary-Treasurer of the Los AngelesCounty District Council of Carpenters, through anauthorized representative of the Local Union inwhose jurisdiction the work occurs. No permit isrequired for overtime work Monday throughFriday, except holidays, providing the contractorpays the overtime rate for such work.Any permit for work on Saturdays, Sundays orHolidays must be approved by the Los AngelesCounty District Council of Carpenters no later than2:00 p.m. of the preceding Thursday.(e) Members are not allowed to work overtime,evenings, Saturdays or Sundays for any other thantheir regular employer. Where overtime is necesary,additional men must be taken from the list of unem-ployed until the list is exhausted.Respondent Local 25 is but one of many locals withinRespondent District Council's jurisdiction. For a periodof years Local 25 has been riven by contending factions.The bitter and ongoing internecine rivalry has found ex-pression in contested internal union elections, allegationsof impropriety and bad faith by one group against an-other, and the repeated invocation of the assistance ofoutside parties and public authorities including but notlimited to multiple lawsuits, charges with the UnitedStates Department of Labor, contentions raised with theDistrict Council and and the National Brotherhood, andcharges filed with the National Labor Relations Board.Ill feelings run deep, positions are strongly and rigidlyheld, and, insofar as the witnesses at the trial revealed,members of each factions view their opponents withdeep distrust and suspicion regarding most aspects of theadministration of the Local. To the extent that the Dis-trict Council has sided or appeared to side with one fac-tion within Local 25 over the other, it too has becomeinvolved in the substantial and, as of the time of thehearing, continuing controversy and contention withinthe Local. To the extent the disputes aligned the incum-bent administration of Local 25 against the DistrictCouncil, the two entities experienced difficulties and dis-putes in an institutional context and the individuals expe-rienced the difficulties which are a part of the instantcase.B. The Allegations Against Respondent Local 251. Respondent Local 25's agentsDuring the times relevant to the violations alleged,Local 25 had the following officers and agents: KennyScott, financial secretary-treasurer and assistant businessrepresentative; Robert Dale, president; James Engen,vice president; and Ronald Passman, business representa-tive. Scott and Passman were involved in the operationof the dispatch process during the relevant time period.Generally Passman had control of the dispatching proc-ess and maintained the out-of-work register and an-nounced requests for employees as required under thegoverning rules. Scott has no role in this portion of thedispatching procedure. As will be set forth in more detailinfra, Scott became involved in the referral process onoccasion where a name request was involved. Scott testi-fied that he would on some occasions accept the paper-work tendered by the name requested employee or theemployer's agent as required by the hiring hall rules andwould issue and sign the necessary referral or clearanceallowing the name requested individual to commencework. Scott testified that in considering name requestshe, without exception, accepted without investigation orchallenge the factual assertions that justified an employerrequest for named individuals under the hiring hall rules,i.e., the necessary facts which allowed a name requestrather than an unnamed or general request to be filledunder the hiring hall rules. Scott asserted he felt it wasimportant not to invoke various niggling regulationswhich would operate to prevent employers from obtain-ing the carpenters of their choice. Scott made it clearthat his laissez faire attitude and practice regarding thehiring hall process was confined to approving, withoutindependent investigation, requests for named individualsby employers under the regulations quoted supra.Passman to the contrary testified that he operatedLocal 25's hiring hall and applied its rules and proce-dures regarding need for employer justification of namerequests rigorously. Thus he issued clearances under therules only if the particular requesting employer and/orrequested employee actually met the specific provisionsof the hiring hall regulations which allowed the request-ed referral.Scott, Dale, and Engen had run and been elected tooffice as part of a political faction or slate. Passman wasnot part of that faction; rather, at least at the time of the627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevents in controversy, he was associated with the Dis-trict Council and was at least perceived as being opposedto the remainder of Local 25's incumbent leadership inthe disputes discussed supra. Passman and Scott clearlythink little of each other's integrity and each views theactions of the other with suspicion and disdain. The dif-ferences between the two in the manner they handledthe hiring hall process are but part and parcel of thelarger ongoing dispute noted supra.2. Allegations of statements violating Section8(bXl)(A) of the ActIn paragraphs 22 and 23 of the complaint, the GeneralCounsel alleges that Respondent Local 25, throughScott, on various dates threatened Local 25 membersthat they would not be referred through the hall to anyemployer because of their opposition to Scott and furtherthat Scott threatened to expel political opponents fromthe Local.Four individuals, Andres Garcia, Fornatty Bravatty,Felix Lemus, and Luis Mazariego, all members of Local25, testified to conversations with Scott in which Scottindicated in various ways that he "protected," "took careof," or got jobs for his "boys" and that the membersshould align with him politically in order to obtain suchbenefits. Further, these witnesses testified that Scott sug-gested that his political opponents, those associated withPassman and the District Council, would not benefitfrom his protection or receive work which he controlled.Scott specifically denied promising the four men benefitspredicated on friendship or political support. He furtherdenied threatening the four men either with lack of workopportunities or loss of membership in the Local. Scotttestified that he did have heated exchanges or engaged indiffident banter with the four men and other members ofthe Local who opposed the incumbent leadership butspecifically testified that the statements attributed to himby the four simply did not occur.It was evident at the hearing that Garcia, Bravatty,Lemus, and Mazariego were in disagreement with, op-posed to, and suspicious of Scott and his allies. Therewas uncontested evidence of the four's political opposi-tion to Scott and his faction in the Local as well as arather extensive history of dispute and disagreement be-tween the contending individuals including insulting ex-changes and, in Lemus' case, a physical altercation withScott. So, too, it was clear that Scott held the four andtheir political allies in contempt, had done so for a longperiod, and regarded them as his implacable opponents inmatters regarding the Local.Against this background of mutual hostility and suspi-cion, the allegations against Scott regarding threats madeto these four individuals require resolution of stronglyopposing versions of events. In reaching the findings setforth below, I do not rely entirely on demeanor evi-dence. This is so because I believe the hostility manifest-ed between the participants could easily shape each indi-vidual's honestly held recollection of events so that sucha recollection would not necessarily match the events asthey had in fact transpired. All parties to this disputeseem to me to view the statements and conduct of theothers so suspiciously as to increase the likelihood ofmiscommunication and miscasting of remarks and con-versations. Thus while I found Garcia, Bravatty, Lemus,and Mazariego to be honest witnesses with sound de-meanor," I fully credit their testimony only to the extentnoted infra. The same process of discounting must alsoapply to Scott who, I find, was so disdainful of the fourindividuals and so convinced that they would misstateevents to his disadvantage that he might well havedenied statements and actions attributed to him by thefour based simply on a hostility to and suspicion of theopposing witnesses rather than on a studied review of hisown recollections.I credit the testimony of Garcia, Bravatty, Lemus, andMazariego and discredit the contrary testimony of Scott,that Scott regularly suggested to them that his friendsand allies benefited from his friendship as regards jobsand that his enemies and opponents conversely suffered.The testimony of the four proponents was generally con-sistent and corroborative in this regard and the state-ments attributed to Scott by them were unlikely to bemisconstrued or miscommunicated. This finding is but-tressed by my analysis of the relative demeanor of thecontending witnesses as to this portion of their testimo-ny. As to this testimony the four were markedly superiorto Scott whose denials were unpersuasively hostile andreactive.I discredit however the testimony of the four thatScott threatened to kick his enemies out of the Local andthat he refused to accept dues payments from them. Thevarious versions of events from the four in this regard aselicited by the General Counsel were not fully consistentwith the unchallenged dues payment records of theLocal. Further, the events occurred during the confusingperiod when the District Council and Local 25 were indispute regarding the place for Local 25 dues payments.Given the confusion of the situation, the deep abidingsuspicion between the individuals involved, and the pos-sibility of some communication difficulties, I do not be-lieve that the General Counsel has sustained his burdenof proof on this allegation. Scott's denials in this regardare credited over the contrary testimony of the four. Ifind therefore that the conduct alleged in paragraph 23as expanded at the hearing did not occur.3. Allegation of hiring hall irregularities constitutingviolations of Section 8(b)(1)(A) and (2) of the ActThe General Counsel has alleged six separate incidentsas violative of Section 8(b)(l)(A) and (2) of the Act. TheGeneral Counsel argues that Local 25, through Scott, inviolation of the governing hiring hall regulations, al-lowed or acquiesced in improper named requests orclearances for individuals not entitled to such referrals.Respondent Local 25 challenges the General Counsel'scontentions on both factual and legal grounds. Each inci-dent is best presented separately, if briefly, in chronologi-cal order.3 In so doing, I have considered and specifically rejected the argumentof Respondent Local 25 that these and other individuals conspired to dis-tort or even perjure their testimony in order to undermine Scott and theincumbent leadership of the Local.628 CARPENTERS LOCAL 25 (MOCON CORP.)a. Duplessis to MorleyThere is no dispute that on August 9, 1982, Scottsigned a work referral dispatching apprentice and Local25 member Paul Duplessis to work at Morley Construc-tion and that Duplessis in reliance thereon commencedwork for Morley. At the time of the referral Duplessishad not signed the out-of-work list but, as an apprentice,see quoted regulations supra, was free to directly solicitwork from employers and be referred on an employer'srequest without additional qualification.Scott testified that his referral must have been in re-sponse to an employer's written request; however, nowritten request was locatable in Respondent Local 25'sfiles.4Neither Duplessis nor any employer agent testifiedregarding the allegation.b. Shults to MoconThe facts as to this allegation were essentially undis-puted. On August 18, 1982, Scott issued a referral tojourneyman carpenter and Local 25 member Mike Shultsfor employment at Mocon Corporation. The referral wasin response to an employer request on its letterheadsigned by an agent of the employer, Superintendent R.McCullough, which stated:We would like to hire Mike Shults as a journeymancarpenter starting 8-19-82. We cannot hire himunder our 25% clause but we do have a position forhim if he can get dispatched.McCullough testified that Shults sought employment atMocon and was told that the employer did not wish toutilize its 25-percent clause option to obtain his dispatchbut that he should utilize the normal dispatch proceduresto obtain work. Shults, in McCullough's testimony, askedfor a letter indicating there was a place for him atMocon. McCullough testified he wrote the above-quotedrequest in an attempt to avoid invoking a 25-percent re-quest intending to save such requests for other occasions.At the time of the dispatch, Mocon was eligible on thebasis of its previous hiring to request Shults or any otherqualified individual by name under the 25-percent clause.c. Fonsecas to Homecraft5Scott referred Messrs. David and Joseph Fonseca,father and son, to Homecraft on August 25, 1982. EarlierJohnson had called Scott and sought the referral of twocarpenters without specifying particular individuals.Scott sent him the Fonsecas. Johnson had no additionalconversations with Scott or other Local 25 agents before4 Each faction of the Local sought to cast doubt on the other's honestyand integrity with respect to custody and control of Respondent Local25's records.I The following findings are based on uncontradicted evidence and thecredited testimony of Jeff Johnson, the carpenter and upholstery foremanat the jobsite for Homecraft. Johnson traveled to the trial from anotherState to testify. He had no apparent reason to shape his testimony, exhib-ited a clear memory of events, and presented a sincere and convincingdemeanor. I credit his version of events over the testimony of the Fonse-cas, Dale, and Scott to the extent their testimony is inconsistent withJohnson's. These opposing witnesses were not the equal of Johnson inrecollection or demeanor and each has a clear stake in the outcome ofthe litigation.the Fonsecas went to work. The Fonsecas were not onthe out-of-work list at the time and hence could not havebeen dispatched pursuant to a general call for carpenters.Since the Fonsecas had not previously worked forHomecraft they could only be referred under an employ-er's 25-percent clause name request. While there werelater complicating events which resulted in a referral re-quest subsequently being signed by an agent of the em-ployer, there was no contention that such a written re-quest preceded the Fonsecas' original referral.d. Vidmore to CecoScott referred David Vidmore to Ceco Corporation onSeptember 16, 1982. The referral resulted from the fol-lowing uncontested events. Vidmore, a nonunion jobseeker, sought work at Ceco. Gary Gibson, Ceco's dis-trict concrete foreman, called Scott and informed himthat he had a nonunion man he wanted cleared throughthe hiring hall. Scott told Gibson that Vidmore wouldhave to satisfy Local 25's dues and initiation fee obliga-tions and that Gibson should send Vidmore to the hall.Vidmore was instructed to go to the hall and there paidhis dues and initiation fees. He was then referred byScott to Ceco where he later started work. Scott did notknow Vidmore personally at the time nor is there anysuggestion Vidmore was known by or friendly withother Local 25 agents prior to these events.e. Engen and Joseph Fonseca to Tile Layers Local 18Tile Layers Local 18 determined to remodel its officebuilding acting as an owner-builder. Sam Domenici, fi-nancial secretary and business agent of Tile Layers Local18, telephoned Local 25 and spoke to Scott in late Sep-tember 1982. Domenici testified he simply contacted theappropriate Carpenters hall to inquire about men.6Do-menici told Scott he needed two carpenters, one to "runthe job" and another to assist. Scott thereafter contactedJames Engen who agreed to talk to Domenici about theTile Layers' needs. Scott subsequently referred Engen tothe Tile Layers job as foreman. Joseph Fonseca was re-ferred by Scott as the other carpenter on the job. Do-menici testified credibly he had requested neither indi-vidual by name and did not sign a name request foreither individual.f. Macias, Alarcon, and the Fonsecas to CasillasScott referred Robert Macias, Manuel Alarcon, andDavid and Joseph Fonseca to Casillas in mid-January1983. Henry A. Casillas, the employer field superintend-ent, testified that following difficulty with previously dis-patched carpenters and after experiencing difficulty inobtaining needed carpenter referrants from Local 25, hevisited the Local 25 hall. There he spoke to Scott andrequested the four men named above who were thencleared by Scott to the job. At the time none of the four6 At the time Tile Layers Local 18 was not signatory to a contractwith Local 25 although there was never any dispute between the unionsthat a contract would be signed or that contract rates and procedureswould be followed in any work done on the job.629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas eligible for a name request and/or the 25-percentclause was not invokable by Casillas.4. Analysis and conclusionsa. The threatsHaving resolved the conflicting versions of events,supra, I find that Scott, an admitted agent of Local 25,threatened Local 25 members with diminished employ-ment opportunities if they opposed him within Local 25and with enhanced employment opportunities if theyaided and supported him. It is conventional Board doc-trine that such statements by a union agent involved inthe hiring hall process violate Section 8(b)(l)(A) of theAct. Steelworkers Local 1397 (U.S. Steel, HomesteadWorks), 240 NLRB 848 (1979). I so find here. I find theother threats alleged by the General Counsel did notoccur.b. The hiring hall allegations(1) Positions of the partiesThe General Counsel argues that Scott violated thehiring hall clearance procedures in order to improperlyadvance his political allies to the consequential detrimentof the other users of the hiring hall referral system.7The clearance situations discussed supra, in the Gener-al Counsel's view, demonstrate an effort by Scott toassist political allies by directing them to specific job op-portunities which should have been filled from the out-of-work list. It is further contended that Scott, by allow-ing improper clearance requests, allowed jobs to be filledoutside the referral process as defined by the hiring hallrules and regulations. The General Counsel argues thatsuch irregular operation of the hiring hall demonstratedto those who used the hall that Scott was an individualwhose favor must be curried if work were to be ob-tained.Respondent Local 25 argues that Scott had a long-standing and benign practice of trust and acquiescence infilling employer requests for clearance of by name re-quested referrants and that this constant practice was ap-plied without discriminatory motive or effect." Further,Respondent Local 25 argues that the General Counselhas failed in each instance to demonstrate either that thehiring hall rules were breached or that improper motiva-tion underlay the clearances issued by Scott. RespondentLocal 25 emphasizes that there is no contention thatLocal 25 engaged in irregularities in referrals from theout-of-work lists, as opposed to the clearance system,and that the six situations alleged as violations, even ifproved, constitute no more than occasional mistakes in7 It is both obvious and undisputed that if the clearance system is im-properly manipulated to refer an individual to a job for which he or sheis not entitled, that job would not be available to be filled through theregular referral process. Thus every improper clearance filled a job va-cancy which would have been otherwise taken by another individual eli-gible under the hiring hall rules.* Local 25 also argues that it was necessary to be flexible with employ-ers so as not to force them, by overregulation, to go nonunion thusavoiding the hiring hall process completely. I reject this argument wherethe rational advanced seeks not to justify changes in the rules but merelyto justify ignoring rules.processing referrals rather than a broadly based patternor practice of circumvention of the hiring hall dispatch-ing process by Scott or Local 25.(2) Board hiring hall cases generallyLabor organizations operating exclusive hiring hallsmust do so in a manner free from arbitrary or invidioustreatment of registrants. The Board has held that aunion's power in the hiring hall setting is so great thatany union action which prevents an employer's hire ofan employee will be presumed to encourage union mem-bership among those who perceive the union's actionsand hence will be found to violate Section 8(bXl)(A) and(2) of the Act. Operating Engineers Local 18 (William F.Murphy), 204 NLRB 681 (1973). A union which demon-strates the fair and regular utilization of facially validhiring hall regulations in determining the order of dis-patch among registrants clearly establishes a sufficientdefense to allegations of impropriety in the selection orrejection of applicants for employment referral. If, how-ever, following proper rules is a defense to a hiring hallallegation, ignoring or violating such rules is not. TheBoard holds that where clear and unambiguous hiringhall regulations are ignored or violated so as to preventan otherwise entitled individual from being dispatched toemployment, without more, a prima facie violation ofSection 8(b)(1)A) and (2) of the Act has been estab-lished. Electrical Workers IBEW Local 592 (United Engi-neers), 223 NLRB 899 (1976). The Board also applies thispresumption of impropriety where the deviation from thehiring hall procedures results in the referral of individ-uals who were not in fact qualified for dispatch underthe hiring hall rules. Iron Workers Local 433 (AGC ofCalifornia), 228 NLRB 1420 (1977), enfd. 600 F.2d 770(9th Cir. 1979). See also Millwrights Local 2834 (AtlanticMaintenance), 268 NLRB 150 (1983). The Board has re-cently found a violation of Section 8(b)(1)(A) where aunion processed job request dispatches in a manner in-consistent with its hiring hall rules even though, as notedby the dissent of Member Jenkins, the processing wasconsistent with its established practice. Operating Engi-neers Local 450 (AGC of Houston), 267 NLRB 775 (1983).Both the Board and the courts have found some dis-patching procedures and practices violative of Section8(b)(l)(A) of the Act even where there is insufficient evi-dence to find specific discriminatory acts in violation ofSection 8(b)(2) of the Act. See, e.g., Painters Local 277 v.NLRB, 717 F.2d 805 (3d Cir. 1983), enfg. 262 NLRB1336 (1982).(3) The specific allegations(a) Duplessis to MorleyDuplessis as an apprentice under the hiring hall regula-tions could solicit his own jobs and, having obtained anemployer's dispatch request, was entitled to be immedi-ately cleared to the job without the employer having tomeet further requirements.9A written employer requestg This allegation is therefore not affected by Scott's testimony that hedoes not check the predicate facts necessary to allow any given employerContinued630 CARPENTERS LOCAL 25 (MOCON CORP.)for Duplessis was therefore by its own terms sufficient toallow a clearance or dispatch to be issued by Scott underthe hiring hall rules.'0The General Counsel's theory of a violation turns onthe proposition that there was never an employer requestfor Duplessis and therefore the dispatch was in violationof hiring hall regulations. Scott testified that an employerrequest was submitted prior to his issuance of the clear-ance. However, no request could be located in Local25's records, although such requests are normally main-tained in the Local's files. No agent of the employer orDuplessis was called to testify on the matter by anyparty.I will not draw the adverse inference sought by theGeneral Counsel that no written request was submittedby the employer simply because Local 25 could notphysically produce it. Local 25 did not refuse to producethe documents it was able to locate. Rather the recordmakes it clear Local 25 produced all records it had pur-suant to a Government subpoena and no copy of the dis-puted employer request could be located. While the in-ference the General Counsel seeks here may be permissi-ble, I decline to draw it where there is no other evidenceof irregularity in apprentice dispatching, no evidence ofpolitical alignment with or favoritism between Duplessisand Scott, and where there is no evidence of other suspi-cious circumstances regarding the particular dispatch.The General Counsel has not in my view overcome thetestimony of Scott that there was such a written request.Impliedly, the General Counsel suggests that Scott or an-other agent of Local 25 became aware of Morley's needfor an apprentice and contacted Duplessis or that forsome reason Scott wished to favor Duplessis. There is notestimony or other evidence that this is so; indeed no ap-parent motive exists why Duplessis would be so favoredby Scott. Absent evidence, not clearly unavailable to theGeneral Counsel on this record, from the employer orDuplessis, suggesting that Scott in some way choseDuplessis without an employer's prior request for him orcaused the employer to ask for Duplessis in particular, Ifind the General Counsel has not met his burden of proofas to this allegation.'' Therefore I shall dismiss the alle-gation.to make a name request, such as the existence of a recent previous em-ployment relationship between the employer and the requested employeeor the eligibility of the employer for a 25-percent request. This is so be-cause there is no factual assertion to verify as to either the apprentice orthe requesting employer.'o The General Counsel argues that a potential referrant must be onLocal 25's out-of-work list to be eligible for dispatch pursuant to an oth-erwise proper employer name request. This argument is based on thehiring hall regulation language that a requested individual "must be dis-patched regardless of his position on the out-of-work list." I reject theGeneral Counsel's argument and find, in agreement with Local 25, thatthis language allows someone not on the list to accept an otherwiseproper name request dispatch. To hold otherwise would be to give thislanguage more weight than a fair reading indicates. I take the language tobe an indication of the breadth of the name request exception to regulardispatch procedures and not an additional qualification which must bemet to obtain such a dispatch.I Thus I find that Local 25 has established, by the credited testimonyof Scott, that the dispatch was pursuant to hiring hall rules which ruleswere not under attack by the General Counsel.(b) Shults to MoconThe validity of Shults' dispatch must be determined byexamining the language of the employer request whichScott had before him at the time he issued the clearance.The employer's subjective motive in preparing the re-quest is irrelevant as Scott had only the request itselfbefore him when he issued the dispatch. Since the em-ployer was eligible for a 25-percent dispatch, the em-ployer could have obtained Shults by name under thatclause. It could not properly obtain him by name requestin any other way. The General Counsel argues that thelanguage of the request, "We cannot hire him under our25% clause but we do have a position for him if he canget dispatched," is clearly a statement by the employerto the Union that it was not requesting Shults under the25-percent clause. Local 25 argues that the request is am-biguous and could be and was reasonably read by Scottto mean that the employer did not believe that it wasthen qualified to obtain Shults by name request under the25-percent clause but hoped it could obtain him in anycase. Thus argues Local 25, Scott, knowing the employ-er was in fact eligible to request 25 percent by name dis-patch, could properly have sent Shults out pursuant towhat he took to be a 25-percent request. A mistake ofthis type should not, in Local 25's view, rise to the levelof a violation of the Act.I do not find the interpretation suggested by Local 25to be so unreasonable as to reject it out of hand. The em-ployer's request is inartful and susceptible to two inter-pretations. If both interpretations are at least not unrea-sonable, Local 25 should not be held to have violated theAct because it chose the wrong one. I accept the argu-ment of Local 25 concerning the request. I have foundthe interpretation advanced by Local 25 not to be out-side the realm of reason. Thus, the rules were not clearlyor deliberately violated. Further, there is no evidencedemonstrating that Scott intended to fudge or fiddle withthe process in referring Shults. Given the burden theGeneral Counsel carries to show irregularity, I find hehas failed here. Accordingly, I shall dismiss this allega-tion of the complaint.(c) The Fonsecas to HomecraftI have found that the Fonsecas were dispatched toHomecraft at a time when neither individual was entitledunder the hiring hall rules to such a dispatch without a25-percent request. Such a request was not made at thetime of their dispatch. Under the cases cited, supra, theGeneral Counsel's prima facie case of a violation of Sec-tion 8(b)(1)(A) and (2) is therefore sustained. There beingno viable defense tendered to the prima facie case, giventhe evidentiary resolutions made, supra, I sustain the vio-lations alleged.(d) Vidmore to CecoVidmore was cleared to Ceco after the employer noti-fied Scott he had a nonunion man he wanted cleared.The procedure utilized was admittedly inconsistent withhiring hall regulations. While Local 25 adduced certainevidence regarding procedures and practices used by631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDarea Carpenter Locals when encountering a nonunionemployee on a job covered by the contract, Vidmorewas not an employee discovered on the job. Rather hewas an applicant for employment who had not yet begunwork. No evidence was offered by Local 25 whichwould justify a deviation from hiring hall procedures insuch an instance. Such conduct, in violation of hiringhall rules and without justification, violates Section8(b)(l)(A) and (2) and I so find.12(e) Engen and Joseph Fonseca to Tile Layers Local 18Scott referred Engen and Joseph Fonseca to the TileLayers Local 18 job. Engen as foreman could only becleared pursuant to an employer request which had notbeen received. Fonseca could not under any circum-stances have been properly dispatched by name underthe hiring hall regulations. For the reasons noted supra,the General Counsel has achieved a prima facie case asto each individual. There is essentially no effective de-fense raised as to Fonseca's dispatch which I find violat-ed Section 8(b)(l)(A) and (2) of the Act.As to Engen, additional factors exist. First a fore-man13may be requested for dispatch without furtherqualification by an employer. The employer here did notdo so at the time the employment relationship withEngen started. However, at the time Engen began work,no contract had been signed between the parties andthere was some question as to when Engen actually start-ed paid work. Engen had initially met with and advisedthe employer concerning how to organize and preparethe job. It is perhaps not unusual for fellow trade unionofficers to so assist one another without recompense asoccurred here initially, Scott's initial sending of Engen,Local 25's vice president, to Tile Layers Local 18 seemsto me to have been at least in part motivated by a desireto be of fraternal assistance to a fellow trade union bysending out a Local 25 official who would advise andcounsel rather than a purely business or contractual rela-tion. The fact that Engen met with and advised the em-ployer without initial payment confirms the semicom-mercial aspect of this relationship. Once Engen was ad-vising without being paid, it is perhaps not wholly un-justified to assume he would continue as foreman. Theclearance issued only after Engen had been in consider-able contact with the employer and and was apparentlywithheld until the contract had been signed. Given thesecircumstances, I do not find that Scott's issuance of theclearance to Engen may be viewed purely in a commer-cial or contractual context. For these reasons, and given12 Vidmore was unknown to Scott at the time. I find however thatScott's, in effect, personal waiver of hiring hall regulations inevitably cre-ated a situation where members and nonmembers alike would soon cometo realize that beyond and, indeed, despite, the hiring hall rules and regu-lations, employment advantage could be achieved by currying favor withScott. Such a motive and such a result are prohibited under the Act.Scott's ability to waive rules was "a warning to employees that the favorand goodwill of responsible union officials is to be nurtured and sus-tained." Longshoremen ILA Local 1581, 196 NLRB 1186, 1187 (1972),quoting Plumbers Local 657 (Mid-Pacific Construction), 161 NLRB 1351(1966).Ja I find Engen was in fact a foreman with supervisory responsibilitieson the Tile Layers Local 18 job. The General Counsel's arguments to thecontrary are rejected.the informal precontractual commencement of the rela-tionship between Engen and Tile Layers Local 18, I findthat Local 25 has established a sufficient defense to theallegation that Engen was improperly referred. The situ-ation here simply cannot be regarded as a stock violationof hiring hall regulations. I find the dispatch, even iftechnically incorrect, not to rise to the level of a Boardviolation. Accordingly, I shall dismiss the allegation as toEngen.(f) Macias, Alarcon, and the Fonsecas to CasillasLocal 25 argues that the employer had not been ableto obtain referents through the hiring hall and thereforewas free to hire whomever it desired thus justifying thedispatches at issue. I find the evidence insufficient to findthat Casillas had in fact placed a request which, in notbeing timely filled, justified "off the bank" hiring. Evenwere this so however, Local 25 could still not refer fourindividuals on pre-hire by-name requests, when therewere potential referents available on the out-of-work list.Were the employer to have hired the four "off the bank"and away from the hall perhaps a different situationmight obtain. Here however he first consulted with theLocal then sought to hire the men. In such a case theout-of-work list should have been utilized. For Scott notto have done so, on these facts, violates Section8(b)(1)(A) and (2) of the Act and I so find.5. Remedy as to Local 25Having found that Respondent Local 25 has engagedin certain unfair labor practices, I shall order it to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the purposes and policies ofthe Act including the posting of remedial notices.'4I shall order Respondent Local 25 to make whole anyreferral applicants who suffered losses resulting from theillegal referral conduct found violative of Section8(b)(1)(A) and (2) of the Act, supra. This is in accord-ance with the Board's decision in Iron Workers Local 433(AGC of California), 228 NLRB 1420 (1977), enfd. 600F.2d 770 (9th Cir. 1979).I shall also require Respondent Local 25 to maintainreferral records as required in Iron Workers 433. I recog-nize that Iron Workers Local 433 involved a pattern andpractice of misconduct which far exceeds the violationsfound herein. I reach the same result here however be-cause of the unusual circumstances existing at Local 25.First there has been an ongoing, heated, and widely pub-licized internal dispute within the Local which has re-sulted in the suspicion among at least some members thatthe dispatching process has been manipulated. This suspi-cion has been encouraged by the statements of Scottfound violative, supra. It is not disputed that clearancepractices varied depending on the Local 25 agent in-volved, i.e., Passman and Scott, and that both Local 25members and District Council agents were involved in14 Consistent with the Board's policy set forth in Laborers Local 383(AGC of Arizona), 266 NLRB 934 (1983), notices shall be in Eniglish andsuch other languages as are determined by the Regional Director to beappropriate632 CARPENTERS LOCAL 25 (MOCON CORP.)disputes regarding the propriety of certain dispatches. Inthis context, Scott testified that he regularly disregardsthe hiring hall requirements for name requests from em-ployers and, in effect, acquiesces in all such employer re-quests irrespective of their propriety. Certain of those ac-tions have resulted in violations of Section 8(b)(1)(A) and(2) of the Act as found supra. Scott's admitted conductduring the period, if pled as a separate violation of Sec-tion 8(bXIXA) of the Act, could well have been found toindependently violate the Act. Painters Local 277 v.NLRB, 717 F.2d 805 (3d Cir. 1983), enfg. 262 NLRB1336 (1982). While such a contention was not pled and,accordingly, I have made no finding of a violation in thisregard I find it proper to consider this evidence in fash-ioning a remedy for the violations found. NLRB v.Plumbers Local 403, 710 F.2d 1418 (9th Cir. 1983), enfg.261 NLRB 257 (1982). Thus I shall require the record-keeping requirements ordered in Iron Workers Local 433,supra. On the same grounds I shall further require thatthe records be maintained in a public place in the hiringhall during part of each business day so that referral ap-plicants and other interested individuals may inspect saidrecords and satisfy any doubts and fears about the pro-perity of clearances issued by Local 25. Only in thismanner, I believe, will the suspicion, distrust, and fearsregarding the dispatching process at Local 25 generatedby the misconduct of its agents be dissipated.C. The Allegations Against Respondent DistrictCouncil and Respondent Local 24351. BackgroundIn 1982 and early 1983 Local 25 and the DistrictCouncil were at loggerheads concerning Local 25's obli-gation to remit certain per capita taxes to the DistrictCouncil. As a result the District Council, invoking sec-tion 14 of its bylaws, quoted supra, refused to issueworkcards for the first quarter of 1983 to Local 25, thuspreventing Local 25 from issuing such cards to its mem-bers.'" The District Council did however directly issuecards to those Local 25 members who paid their dues di-rectly to the District Council rather than to Local 25.Local 25 responded to the District Council's refusal toissue workcards in at least two ways. First Local 25caused its own workcards to be printed. These cardswere similar in form, style, and general appearance tothe District Council issued workcards save that theybore the insiginia of Local 25 rather than that of the Dis-trict Council. The cards printed by Local 25 were forcalendar year 1982 but were also issued to members forthe first quarter of 1983 with the numeral "2" in 1982overwritten as a "3." Such a card was issued to Dale. Atleast in the case of James Engen, Local 25 took a differ-ent tack. Scott issued Engen a first quarter 1983 cardwhich bore the District Council's emblem and Local 25's"' The quarterly workcards are wallet size bearing the emblem of theDistrict Council with space to enter the name, address, and social securi-ty number of the member, the name and address of the particular local,and space for the entry of a receipt stamp imprint acknowledging pay-ment of dues for January, February, and March 1983. At the time duesare paid, the date of payment is entered on the member's card so that thecard becomes an official record of dues payments.name and address. It appears to be a District Councilissued workcard for the first quarter of 1983 issued to an-other individual which was thereafter altered to bearEngen's name and social security number. The cardwhich is off-white in color was altered through the useof opaque or "white-out" typewriter error correction so-lution to cover up the earlier name and social securitynumber entries. Engen's name and social security numberwere then superimposed over the blanked out entries.Because of the variation between the card's color andthe white-out coating, the card upon even a cursory ex-amination appeared rather crudely modified or altered.2. Eventsa. Robert DaleRobert Dale, then president of Local 25, was em-ployed by Steelform in January 1983. On Thursday, Jan-uary 13, 1983, Dale and other employees were asked bya Steelform foreman if they wanted to work on the fol-lowing Saturday. Dale and others agreed and Dale'sLocal 25 printed quarterly workcard, described supra, aswell as the workcards of other employees, were collect-ed so that necessary District Council clearance could beobtain for Saturday work."lDale's card reflected duespaid through February 1983. The following day Dalewas informed by the job steward that the District Coun-cil's assistant to the executive secretary, James Flores, anadmitted agent of the District Council, had retained hiscard and that the District Council had refused to issuehim a permit for Saturday work. Flores testified that onreceiving Dale's Local 25 printed quarterly workcard hetelephoned Local 25 in an attempt to verify the currencyof Dale's dues payments inasmuch as the District Coun-cil did not recognize the validity of the Local 25 cardfor that purpose. Consistent with his past experiencewhen telephoning Local 25, Flores was unable to reach aknowledgeable agent of Local 25 and his call was not re-turned. Based on a lack of corroboration of Dale's duescurrency, Flores withheld issuance of a Saturday workpermit. As a consequence of the District Council's failureto issue the permit, Dale was not given the opportunityto work that Saturday.Dale testified that he thereafter obtained a duplicate ofhis Local 25 workcard and, when Saturday work was of-fered by the employer the next week, again agreed towork and submitted his new card to the District Councilunder the same procedure and with the same ultimateresult. Flores testified he had no recollection and theDistrict Council had no record of this second incident. Icredit Dale's testimony in this regard. Dale's demeanorwas sound and his recollection sure. He would have beenunlikely to misrecall such an event and Flores couldeasily have simply forgotten the second occurrence.Based on Dale's testimony I find he was denied two Sat-urday work opportunities as a result of the DistrictCouncil's failure to issue him Saturday work permits.'6 The practice is consistent with the rules quoted supra. The GeneralCounsel does not challenge the propriety of this procedure.633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDb. James EngenJames Engen, then vice president of Local 25, hadbeen a previous employee of Moran Construction. InFebruary 1983, Engen obtained from that employer arehire request form directed to Local 2435 which re-quested that Engen be dispatched to the Moran job.'7On February 22, 1983, Engen presented this request toLocal 2435's business agent and admitted agent William(Red) Egan at Local 2435's offices along with his quar-terly workcard, described supra, which indicated currentdues payments. Egan took the workcard, examined it,and then left the wicket. Egan showed the card to hiscolleague, Steven Markasich, financial secretary of Local2435, and they agreed the card has been altered. Marka-sich then telephone the office of the District Council andspoke to Flores. Markasich asked Flores if a DistrictCouncil workcard, which had been whited out with anew member's name and social security number typed in,was valid or should be honored. Flores asked the localnamed on the card and was told it was a Local 25 card.The cardholder's name was not mentioned by Markasichto Flores at any time. Flores told Markasich that thecard had been altered, was invalid, and was not to behonored. Flores also told Markasich that the cardholdershould be referred to the District Council's office so thatthe District Council could "take a look at the card."Markasich reported the substance of the call to Eganwho returned to Engen at the window and returned hiscard. Egan told Engen his card had been altered and thathe should go to the District Council and "clear up" thematter. Engen left and took no further action. He did notreceive a dispatch to Moran Construction nor commencework for them.3. Analysis and conclusionsa. Positions of the partiesThe General Counsel argues that the per capita tax de-linquency of Local 25, if any, is not a defense to the Dis-trict Council's refusal to issue quarterly workcards toLocal for reissuance by the Local to its members.'s TheGeneral Counsel argues further that the general refusalby the District Council to issue cards to Local 25 vio-lates Section 8(b)(1)(A) of the Act and that the individ-ual acts of discrimination against Engen and Dale basedon their failure to possess such cards violate Section8(b)(l)(A) and (2) of the Act. The General Counsel lastlyargues that Local 2435 bears joint and several liabilitieswith the District Council for the failure to dispatchEngen.l" There is no dispute this was a permissible request for which Engen,aside from the dues and workcard issue, was qualified as a previous em-ployee under the hiring hall rules.iB There was no contention by the District Council that Local 25members could not properly satisfy their dues obligations by payment ofdues directly to Local 25. While the District Council had issued a memo-randum to Local 25 members giving them the option of paying their duesat the District Council's offices neither the memorandum nor any otherDistrict Council communication to Local 25 members suggested thatdues must be paid to the District Council or that dues paid directly toLocal 25 were invalid.Respondents Local 2435 and District Council contendthat the District Council's rules permit and justify thewithholding of workcards from delinquent locals andthat Local 25 was such a local. Further, they argue thatEngen presented an obviously altered card to Local2435, was apparently attempting to perpetrate a fraud onthe hiring hall system, and thereafter refused a reasona-ble invitation to "clear up" the matter by going to theoffice of the District Council. As to Dale, the DistrictCouncil argues that the locally printed workcard pre-sented by Dale in support of his claim of entitlement toSaturday work was unofficial and ultra vires and thustherefore was properly ignored. Further they note Florescalled Local 25 regarding Dale's dues currency but wasnot able to confirm his membership or lack thereof dueto Local 25's general refusal to communicate with Dis-trict Council officials.b. The District Council's withholding of quarterlyworkcardsThe General Counsel alleges the District Council's re-fusal to issue workcards for the first quarter of 1983 toLocal 25 as a separate and independent violation of Sec-tion 8(b)(l)(A) of the Act. I reject this contention. Theinternal administration of financial transactions betweensubunits of the United Brotherhood including Local 25and the District Council is clearly without the purviewof the Act so long as the employment relationships ofmembers are not affected thereby. I view the withhold-ing of quarterly workcards from Local 25 by the DistrictCouncil, whether for a valid, invalid, or for any reason,also falls outside the Act's reach unless and until there isa demonstrable nexus between the withholding of thecards and an effect on a member's employment relation-ship. The General Counsel's complaint alleges interfer-ence with such employment only as to Dale and Engen.Those allegations are based on additional acts and con-duct by Respondents' agents, were separately pled, andare treated separately, infra. As to the instant allegation,there is no allegation pled or sustained by the GeneralCounsel on this record that the District Council's generalrefusal to issue quarterly workcards to members of Local25 adversely affected other members' employment rela-tionships. Thus I shall dismiss this allegation. '9c. Allegations as to DaleIn light of the stipulations and agreements of the par-ties, the issue as to Dale is quite narrow. The partiesagree that Saturday work could properly be denied to anemployee not current in his or her union dues paymentswhich are required under the union-security clause of thecollective-bargaining agreement. There is no contentionthat dues payments made directly to Local 25 do not sat-isfy this union-security dues obligation or that Dale wasnot then current in his dues. There is no contention, nor19 A separate issue is one of due process, for Respondents were notput on notice by the pleadings that the General Counsel was contendingthat Local 25 members other than Dale and Engen were injured as aresult of their conduct. Since this matter was not otherwise fully litigatedI would also decline to fine a violation for this reason. Plumbers Local403 (Pullman Power Products), 261 NLRB 257, 265-266 (1982).634 CARPENTERS LOCAL 25 (MOCON CORP.)could there be under Board law, that the District Coun-cil was privileged to adversely affect the job referral op-portunities of individuals because they belonged to alocal in disfavor or in financial arrears with the DistrictCouncil or because members chose to pay their dues atLocal 25 rather than at the District Council. Given allthe above the narrow issue is whether or not the DistrictCouncil, through Flores, had a right under all the cir-cumstances to act as if Dale was not current in his duespayments and deny him a Saturday work permit.Initially, it is clear and I find that the District Councilcould in no way conclusively rely on the fact that Daledid not have a quarterly workcard issued by the DistrictCouncil to conclude that Dale was not current in hisdues. This is so because it was the District Council thathad withheld such cards from Local 25 and Dale was aknown Local 25 officer. Thus the District Council knewor should have known that Dale could not obtain such acard from Local 25. Indeed, Dale's possession of the"homegrown" workcard is itself significant additionalevidence of the unavailability of a regular workcard.Further, on the facts of this case, I find that the DistrictCouncil cannot argue that the apparent failure of Local25's agents to communicate by telephone with agents ofthe District Council in any way assists the District Coun-cil in its defense herein. Simply put, the real or apparentsins of a local union, here Local 25 and its refusal to talkto the District Council, cannot in any way be relied onby the District Council to adversely affect an employee'semployment relationship. This is so as to Dale eventhough he was at the time the president of Local 25.As noted in the cases cited, supra, in my analysis ofthe portion of this case involving Local 25 as a respond-ent, a union bears the burden of showing justificationwhenever it prevents an employer from hiring a particu-lar employee. Such a burden equally lies where, as here,the District Council prevented Dale from working onSaturdays. Since Dale's dues were in fact current, theDistrict Council's only defense is that Dale did not ade-quately demonstrate this fact to the District Council.Since there is no dispute, and I find, that Dale did all hewas asked to do by the District Council and all that hereasonably believed necessary under the circumstances toshow he had paid his dues, I find that the District Coun-cil has not met its burden here. In making this finding, Ido not hold that Flores of the District Council was obli-gated to rely on the quarterly workcard printed byLocal 25 and presented by Dale. Rather, I hold that theDistrict Council, on this record, was obligated to askDale for more than his workcard if it did not intend torely on it.20The District Council cannot hold that Dalehas failed to show the currency of his union membershipwhere it asked nothing more of him.2' As noted, the ac-20 See Electrical Workers IBEW Local 3 (Mulvhill Electric Contracting),266 NLRB 224 (1983). enfd. mem. 112 LRRM 1360 (2d Cir. 1983), wherea union's delay in issuing of a workcard caused a member to miss workand resulted in the finding of a violation of Sec. 8(bX2) of the Act.21 Were it necessary to do so, I would further find that the DistrictCouncil had good reason to believe that Dale was in fact current in hisdues. It clearly knew Dale was an officer of Local 25 for he had beenone of the officers of that Local who had been in continuing dispute andlitigation with the District Council regarding the governance of theLocal. Such an officer, in the middle of intraunion political and legaltions or inactions of Local 25 cannot be relied on by theDistrict Council to justify taking adverse action againstDale where it did not communicate further with Dale orin any way seek from him additional proof of his claim,evident on the face of the workcard, that he was currentin his dues. Thus the Flores' phone call to Local 25 doesnot provide a defense here. Accordingly, I find that theDistrict Council caused an employer, Steelform, to dis-criminate in regard to the conditions of employment ofan employee, Robert Dale, for reasons other than theemployee's failure to pay union dues pursuant to a validunion-security clause and, in so doing, the District Coun-cil violated Section 8(b)(1)(A) and (2) of the Act.d. Allegations as to EngenThere is no dispute that Engen was entitled to be dis-patched to Mocon if he were current in his dues. Thereis also no dispute that he was in fact current in his duesat the time he was refused dispatch. Again the issue inthis aspect of the case is whether Respondent Local 2435or Respondent District Council or both were justified inrefusing to grant Engen a dispatch on the peculiar factsof the case.As noted in my analysis of the Dale incident, supra,Board cases assign to Respondent Local 2435 and theDistrict Council the burden of justifying their refusal togrant the employer's dispatch request. Further, as I heldsupra, the delinquencies of Local 25 may have no legiti-mate effect on Local 25's members' employment rights.Further, for the same reasons, the fact that Engen didnot have an unaltered District Council quarterly work-card for the first quarter of 1983 could not by itself justi-fy either Respondent denying Engen a dispatch. Again,this is so because the refusal to issue such cards wasbased on the Local 25 delinquencies and not the miscon-duct or dues delinquencies of Local 25 members includ-ing Engen. Thus the issue here is also very narrow:Could either or both Respondent 2435 and RespondentDistrict Council justify their individual refusals22to dis-patch Engen on the card he submitted given the otherinformation known by each Respondent at the time therefusal was made.It is useful to consider what was known or shouldhave been known by each Respondent at the time thedispatch request was refused. Each Respondent knewthat the card submitted bore Local 25's name, The Dis-trict Council directly knew of its ongoing dispute withLocal 25, the refusal of the District Council to issueworkcards to Local 25, and the existence of Local 25'sspecially printed workcards. I find Respondent Local2435 had the same knowledge.23Respondent Local 2435conflicts, would be likely to keep current in his dues for tactical reasonsif for no other.22 The District Council's instructions to Local 2435 to refuse to honorthe workcard presented by Engen is legally equivalent to a similar refusalby the District Council to dispatch him.23 I credit the testimony of Engen that Egan started their conversationwith the statement that Local 2435 was not accepting Local 25 work-cards. Such a statement demonstrates a knowledge on Egan's part of theabove events and circumstances.635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad direct knowledge that Engen was an official ofLocal 25 and that he was in fact the person identified onthe altered workcard.24The District Council did notknow the purported Local 25 member involved sincethis information was not communicated in the telephonecall between Local 2435 and the District Council. Nei-ther Respondent had information which would suggestthat the card was other than a simple forgery. I find thatthey had no reason to believe the card had been issuedby Local 25 since that Local had been issuing its ownspecially printed cards.25Respondents emphasize that their actions in refusing togrant the dispatch were taken in response to the appar-ently forged card. They note further the action was lim-ited to asking Engen, the tenderer of the card, to go tothe District Council, the issuer of the card, to "clear up"the matter. Thus they imply that, had Engen gone to theDistrict Council, he would have been dispatched forth-with. Unions may properly withhold referral opportuni-ties to members because of such members' interferencewith or conduct inconsistent with proper administrationof hiring hall referral rules. Boilermakers Local Lodge 40(Envirotech Corp.), 266 NLRB 432 (1983). If Respond-ents, or either of them, refused Engen based on the obvi-ous irregularities of his workcard and his apparent mis-conduct in altering and then uttering such a card then, inmy view, they have not violated the Act, irrespective ofEngen's entitlement to the dispatch otherwise. If Engenwere denied the dispatch rather because he was one ofthe Local 25 members who had failed and refused toavail himself of the option to pay his dues at the DistrictCouncil-thereby receiving a standard District Councilquarterly workcard, then Engen was denied an employ-ment opportunity for improper reasons unrelated to anyargued dues delinquency. The ultimate question is one ofmotive and, on this record, one of fact.Considering the entire sequence of events, I am satis-fied that Local 2435 did not deny Engen his dispatcheither because of doubt regarding the currency of hisdues or because of a belief that he had engaged in mis-conduct by altering and uttering the workcard. Egantold Engen at the beginning of the conversation hewould not honor Local 25 workcards, he asked no ques-tions of Engen about the currency of Engen's dues northe circumstances under which Engen obtained the cardin question. It is true that Engen volunteered no informa-tion on these matters to Egan; however, Board casesplace the duty of inquiry in such circumstances on theunion not the member. Based on the record as a whole, Ifind that Local 2435 would not have dispatched Engenunless he had in his possession a District Council issuedquarterly workcard and that Local 2435 knew thatEngen, Local 25's president, was likely current in hisdues but could not obtain the necessary card withouts4 Egan has dispatched Engen previously and clearly knew him onsight.as This being so it is irrelevant that the card was in fact prepared byLocal 25 or that Engen had been instructed by Scott not to draw atten-tion to the card's apparent irregularities. Local 25 is not named as a Re-spondent as to these events. Both Local 2435 and Respondent DistrictCouncil were entitled to act on the circumstances as they reasonably ap-peared at the time.paying his dues directly with the District Council. ThusI find Local 2435 refused Engen his dispatch for an im-proper reason not related either to arguable misconductor to dues delinquency and in so doing violated Section8(b)(l)(A) and (2) of the Act.My findings and rationale in this matter apply equallyto Respondent District Council. While the DistrictCouncil did not know of the identity of the cardholder,it had the other information possessed by Local 2435 andtook, by instructing Local 2435 to refuse the dispatch,the same adverse action against Engen. The DistrictCouncil did not seek to inquire about the origin of thecard or the dues currency of the cardholder. The Dis-trict Council, through Flores, well knew or should haveknown that the cardholder was most likely a Local 25member who chose not to pay his dues at the DistrictCouncil offices. While Respondents argue the referral ofEngen to the District Council office to "clear up" hiscard is evidence of a benign motive by Respondents, infact the suggestion that Engen go to the District Counciloffice rather than to Local 25 to "clear up" the matter,under all the circumstances and especially where the lo-cation of dues payments involved the taking of sides inan internal union dispute, was an assertion of the ascend-ancy of the District Council over Local 25. Such acts ofpolitical manuever, however proper in purely internalmatters, violate Section 8(b)(1)(A) and (2) of the Actwhere the result adversely affects the individuals' em-ployment opportunities. I so find here.e. SummaryI have found that the issuance or nonissuance of quar-terly workcards by the District Council to Local 25 forreissuance to its members is not a matter within the pur-view of the Act when employment rights are not affect-ed. I have therefore dismissed the allegation that the Dis-trict Council wrongfully withheld such cards from Local25. I have further found however that the employmentrights of dues paid members of Local 25 could not be di-minished because those members did not possess a work-card. More particularly I found that the District Councildenied Dale Saturday work opportunities and that theDistrict Council and Local 2435 denied Engen a dispatchopportunity, not because of those employees' dues delin-quency or because of hiring hall misconduct, but ratherbecause each did not possess an unaltered District Coun-cil issued workcard. I have found such conduct unjusti-fied and have further held it to violate Section 8(bXI)(A)and (2) of the Act.4. Remedy as to Local 2435 and the DistrictCouncilHaving found Respondents Local 2435 and DistrictCouncil have each engaged in certain unfair labor prac-tices, I shall order each to cease and desist therefrom andtake certain affirmative action designed to effec'uate thepurposes and policies of the Act including, based on theauthority cited, supra, the posting of a notice in Englishand such other language as the Regional Director forRegion 31 deems appropriate.636 CARPENTERS LOCAL 25 (MOCON CORP.)I shall order the District Council to make wholeRobert Dale for any injury he suffered as a result of itsrefusal to issue him a Saturday permit. I shall order theDistrict Council and Local 2435, jointly and severally, tomake Engen whole for any injury he suffered as a resultof by being denied the dispatch to which he was entitled.Said payments shall be calculated in the manner set forthin F W. Woolworth Co., 90 NLRB 289 (1950), and shallbear interest in accordance with Florida Steel Corp., 231NLRB 651 (1977); see generally Isis Plumbing Co., 138NLRB 716 (1962). I shall also include the expunctionremedy recently approved by the Board in BoilermakersLocal 27 (Daniel Construction), 266 NLRB 602 (1983).On the foregoing findings of fact and on the entirerecord, I make the followingCONCLUSIONS OF LAW1. (a) Mocon Construction is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.(b) Homecraft Drapery and Upholstery Corporation isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.(c) E. B. Casillas Concrete Construction Company isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.(d) Ceco Corporation is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.(e) Steelform Contracting Co. is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.(f) Moran Construction is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.(g) Morley is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.(h) M. J. Brock is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.(i) Tile Layers Local 18 is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Respondents, and each of them, are labor organiza-tions within the meaning of Section 2(5) of the Act.3. Respondent Local 25, by threatening members withenhanced or diminished employment opportunities de-pending on their support of, or opposition to, Local 25officers violated Section 8(b)(1)(A) of the Act.4. Respondent Local 25, by wrongfully dispatching orclearing the following individuals to the following em-ployers in violation of the hiring hall rules, caused theemployers to discriminate against unnamed individualson the out-of-work list and thereby violated Section8(b)(l)(A) and (2) of the Act:(a) David and Joseph Fonseca to Homecraft(b) David Vidmore to Ceco(c) Joseph Fonseco to Tile Layers Local 18(d) Roert Macias, Manuel Alarcon, and JosephFonseca to Casillas5. Respondent District Council, by refusing to allowRobert Dale to work on Saturdays, caused Steelform todiscriminate against Dale concerning his terms and con-clusions of employment and thereby violated Section8(b)(1)(A) and (2) of the Act.6. Respondent Local 2435 and Respondent DistrictCouncil, by refusing to dispatch James Engen, causedMoran to discriminate against Engen concerning histerms and conclusions of employment and thereby violat-ed Section 8(b)(1)(XA) and (2) of the Act.7. The above-enumerated unfair labor practices areunfair labor practices affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.8. Respondents have not otherwise violated the Act asalleged.Based on the foregoing findings of fact and conclu-sions of law and on the entire record, I issue the follow-ing recommended28ORDERA. Respondent Carpenters Union Local No. 25,United Brotherhood of Carpenters & Joiners of America(AFL-CIO), its officers, agents, and representatives,shall1. Cease and desist from(a) Threatening members with enhanced or diminishedemployment opportunities depending on their support foror opposition to Local 25 officials.(b) Operating its exclusive hiring hall in disregard ofthe hiring hall rules, regulations, and provisions.(c) Dispatching or clearing individuals in violation ofsaid hiring hall procedures.(d) Dispatching the wrong individuals and, as a conse-quence, denying dispatch to individuals otherwise enti-tled to dispatch pursuant to the hiring hall rules.(e) In any like or related manner restraining or coerc-ing employee applicants or Local 25 members in the ex-ercise of the rights guaranteed them in Section 7 of theAct.2. Take the following affirmative action necessary toeffectuate the purpose and policies of the Act.(a) Operate its exclusive hiring hall in a nondiscrimina-tory manner in accordance with the rules and regulationsof its hiring hall.(b) Make whole those individuals who were unlawful-ly refused or denied dispatch, for any loss of earningsand benefits they suffered as a result of the improper dis-patch or refusal of individuals listed in Conclusions ofLaw 4, in the manner set forth in section III,B,5, of thisdecision entitled "Remedy as to Local 25."(c) Maintain a book or semipermanent type of recordto reflect accurately, fairly, and nondiscriminatorily, theoperation of the referral system of the hiring hall. Saidbook will contain the specific designation of all name re-quests for referents including the name of the requestingemployer, the requesting employer agent, the basis of the26 If no exceptions are filed as provided in Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDname request-such as 25-percent clause-the name ofthe requested referents and the qualifications of the refer-ent for the named request dispatch, if appropriate, i.e.,date of previous employment if a rehire request. Saidbook will be maintained in the public areas of the hiringhall for at least 2 hours each business day and this prac-tice shall be maintained for a period of not less than Iyear following its implementation.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, allrecords pertaining to employment through its hiring hall,and all records relevant and necessary for compliancewith this Order.(e) Post at its business office, hiring hall, and meetingplaces copies of the attached notice marked "AppendixI."27 Copies of this notice, in English and such otherlanguages as determined by the Regional Director forRegion 31, after being signed by its authorized represent-ative, shall be posted immediately upon receipt and main-tained for 60 consecutive days in conspicuous places in-cluding all places where notices to employee applicantsand members are customarily posted. Reasonable stepsshall be taken by Local 25 to ensure that the notices arenot altered, defaced, or covered by other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps Local 25 hastaken to comply.B. Respondent Carpenters Union Local 2435, UnitedBrotherhood of Carpenters & Joiners of America, AFL-CIO, its officers, agents, and representatives, shall1. Cease and desist from(a) Failing and refusing to dispatch dues paid membersof Local 25 of the United Brotherhood of Carpentersand Joiners of America, AFL-CIO, because they do nothave a workcard from the District Council at a timewhen the District Council was not uniformly providingsuch workcards to Local 25 members.(b) In any like or related manner restraining or coerc-ing employee applicants or local union members in theexercise of the rights guaranteed them in Section 7 of theAct.2. Take the following affirmative action necessary toeffectuate the purpose and policies of the Act.(a) Jointly and severally with the District Councilmake whole James Engen for the losses of earnings andbenefits he sustained as a result of its failure to refer himto employment at Moran Construction, with interest, asset forth in the section of this decision at section III,C,4entitled "Remedy as to Local 2435 and the DistrictCouncil."(b) Expunge from its files any reference to the failureand refusal to dispatch James Engen to Moran Construc-tion and notify him, in writing, that this has been doneand that evidence of its failure and refusal to dispatchhim shall not be used as a basis for future action againsthim.2? If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."(c) Preserve and, on request, make available to theBoard all records necessary for compliance with thisOrder.(d) Post at its business office, hiring hall, and meetingplaces copies of the attached notice marked "AppendixII."28 Copies of this notice, in English and such otherlanguages as determined to be appropriate by the Re-gional Director for Region 31, on forms provided by theRegional Director, after being signed by its authorizedrepresentative, shall be posted immediately upon receiptand be maintained for 60 consecutive days in conspicu-ous places including all places where notices to employ-ee applicants and members are customarily posted. Rea-sonable steps shall be taken by Local 2435 to ensure thatthe notices are not altered, defaced or covered by othermaterial.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps Local 2435has taken to comply.C. Respondent Los Angeles District Council of Car-penters, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, its officers, agents, and repre-sentatives, shall1. Cease and desist from(a) Failing and refusing to dispatch dues paid membersof Local 25 of the United Brotherhood of Carpentersand Joiners of America, AFL-CIO, because they do nothave a workcard from the District Council at a timewhen the District Council was not uniformly providingsuch workcards to Local 25 members.(b) In any like or related manner restraining or coerc-ing employee applicants or local union members in theexercise of the rights guaranteed them in Section 7 of theAct.2. Take the following affirmative action necessary toeffectuate the purpose and policies of the Act.(a) Make whole Robert Dale for the losses of earningsand benefits he suffered as a result of its failure to allowhim to work Saturdays for Steelform, with interest, asset forth in section III,C,4 of this decision entitled"Remedy as to Local 2435 and the District Council."(b) Jointly and severally with Respondent Local 2435make whole James Engen for the losses of earnings andbenefits he sustained as a result of its failure to refer himto employment at Moran Construction, with interest, asset forth in the section of this decision section III,C,4 en-titled "Remedy as to Local 2435 and the District Coun-cil."(c) Expunge from its files any reference to the failureand refusal to dispatch Robert Dale to Steelform andnotify him, in writing, that this has been done and thatevidence of its failure and refusal to dispatch him shallnot be used as a basis for future action against him.(d) Expunge from its files any reference to the failureand refusal to dispatch James Engen to Moran Construc-tion and notify him, in writing, that this has been doneand that evidence of its failure and refusal to dispatchhim shall not be used as a basis for future action againsthim.Is See fn. 27 above.638 CARPENTERS LOCAL 25 (MOCON CORP.)(e) Post at its business office, hiring hall, and meetingplaces copies of the attached notice marked "AppendixIII"29 Copies of this notice, in English and such otherlanguages as determined to be appropriate by the Re-gional Director for Region 31, on forms provided by theRegional Director, after being signed by its authorizedrepresentative, shall be posted immediately upon receiptand maintained for 60 consecutive days in conspicuousplaces including all places where notices to employee ap-plicants and members are customarily posted. Reasonablesteps shall be taken by the District Council to ensure thatthe notices are not altered, defaced, or covered by othermaterial.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the DistrictCouncil has taken to comply.19 See fn. 27 above.APPENDIX INOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, and has ordered us topost this notice.The National Labor Relations Act prohibits unionsfrom causing or attempting to cause an employer to dis-criminate against an employee because of his membershipor lack of membership in a union. Union-operated exclu-sive hiring halls must be operated on a nondiscriminatorybasis in accordance with valid hiring hall rules.WE WILL NOT threaten members with more or fewerreferral opportunities depending on their support for oropposition to Local 25 officers.WE WILL NOT operate our hiring hall in disregard ofvalid hiring hall rules and regulations.WE WILL NOT dispatch or clear individuals to jobs inviolation of our hiring hall rules and, by so doing, dis-criminate against those who would have received saiddispatch but for our improper preference for others.WE WILL NOT in any like or related manner restrain orcoerce employees or cause employers to restrain orcoerce employees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL make the employees who should have re-ceived dispatches whole for losses they may have suf-fered as a result of our discrimination against them, withappropriate interest.WE WILL maintain a book or semipermanent type ofrecord to reflect accurately, fairly and nondiscriminately,the operations of the referral system for the hiring hallwith specific designation of all name requests for refer-rals. Said book will include the name of the employer,the agent of the employer making the request, and theexception to normal procedures allowing the request, forexample, a rehire or 25-percent clause and the specificspecial status of the employer and requested employeewhich justified such a name request dispatch.WE WILL maintain the book described above for atleast I calendar year after the commencement of its use.WE WILL place the book in public areas of the hiringhall for easy access and inspection by hiring hall appli-cants, as a matter of right, during at least 2 hours of eachbusiness day at scheduled times and places.CARPENTERS UNION LOCAL 25, UNITEDBROTHERHOOD OF CARPENTERS & JOINERSOF AMERICA, AFL-CIOAPPENDIX IINOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, and has ordered us topost this notice.The National Labor Relations Act prohibits unionsfrom causing or attempting to cause an employer to dis-criminate against an employee because of his membershipor lack of membership in a union. Union-operated exclu-sive hiring hall must be operated on a nondiscriminatorybasis.WE WILL NOT cause or attempt to cause employers todiscriminate against employees because of their failure topossess a quarterly workcard issued by the Los AngelesDistrict Council of Carpenters, when such workcards arenot uniformly available to union members of localswithin the District Council's jurisdiction.WE WILL NOT refuse to issue proper dispatches orclearances to members of Carpenters Local 25 who arecurrent in their dues but do not possess a quarterlyworkcard which is not uniformly available to all dues-paying members of Local 25.WE WILL make, jointly and severally with the DistrictCouncil, James Engen whole for losses he may have suf-fered as a result of our discrimination against him, withappropriate interest.WE WILL expunge from our files any reference to therefusal to dispatch Engen and will notify him that thishas been done and such evidence will not be used as abasis for future action him and WE WILL ask his employ-er to remove any reference to these actions from its filesand will notify Engen that we have asked his employerto do this.CARPENTERS UNION LOCAL No. 2435,UNITED BROTHERHOOD OF CARPENTERS &JOINERS OF AMERICA, AFL-CIO639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX IIINOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, and has ordered us topost this notice.The National Labor Relations Act prohibits unionsfrom causing or attempting to cause an employer to dis-criminate against an employee because of his membershipor lack of membership in a union. Union-operated exclu-sive hiring halls must be operated on a nondiscriminatorybasis.WE WILL NOT cause or attempt to cause employers todiscriminate against employees because of their failure topossess a quarterly workcard issued by the DistrictCouncil of Carpenters, when such workcards are notuniformly available to union members of locals withinthe District Council's jurisdiction.WE WILL NOT fail to issue Saturday work permits orissue proper dispatches or clearances to members of Car-penters Local 25 who are current in their dues but donot possess a quarterly workcard which is not uniformlyavailable to all dues paying members of Local 25.WE WILL make Robert Dale and, jointly and severallywith Local 2435, James Engen whole for losses theymay have suffered as a result of our discriminationagainst them, with apropriate interest.WE WILL expunge from our files any references to therefusal to allow Dale Saturday work and to the refusalto dispatch Engen and will notify each individual thatthis has been done and such evidence will not be used asa basis for future action against him and WE WILL askeach appropriate employer to remove any reference tothese actions from their files and will notify each individ-ual that we have asked his employer to do this.Los ANGELES COUNTY DISTRICT COUNCILOF CARPENTERS, UNITED BROTHERHOODOF CARPENTERS & JOINERS OF AMERICA,AFL-CIO640